Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			        DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the recited “use of” does not fall within at least one of the four categories of patent eligible subject matter.
The examiner suggests “A method of using” instead.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited expression of a range within a range, “(more) preferably”, is indefinite.  Separate claims reciting a narrower limitation are suggested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ziche (US 4,364,836) in view of Silvernail et al. (US 9,127,235). 
Ziche teaches an aqueous detergent suspension (i.e., dispersion) comprising sodium tripolyphosphate, sodium sulfate and carboxymethyl cellulose in examples 1 and 2.  Amounts and ratio of sodium tripolyphosphate and sodium sulfate would meet claim 3 and 4.  
The instant invention further recites polyacrylamide over carboxymethyl cellulose used in examples 1 and 2 of Ziche.
Silvernail et al. teach an alkaline detergent composition in abstract.  Silvernail et al. teach employing a rheology modifier or thickener at col. 21.  Silvernail et al. teach and equate various celluloses and polyacrylamide in lines 50-58 of col. 21.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known rheology modifier/thickener such as polyacrylamide taught by Silvernail et al. in Ziche since various celluloses and polyacrylamide are known rheology modifier/thickener used for the detergent absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ziche (US 4,364,836) in view of Silvernail et al. (US 9,127,235) as applied to claims 1, 3 and 4 above, and further in view of Baldridge et al. (US 2005/0245414 A1).
The instant claim 5 further recites a mixture of ammonium sulfate and diammonium phosphate over Ziche. 
The detergent composition utilizing such surfactants are known in the art. 
Baldridge et al.  teach a detergent composition comprising surfactants in abstract and [0045] in which diammonium phosphate and ammonium sulfate are further taught.  Baldridge et al.  teach utilization of one or more surfactants in [0028] and thus a mixture of the diammonium phosphate and ammonium sulfate in the composition taught in the [0045] would have been obvious to one skilled in the art.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the mixture of the diammonium phosphate and ammonium sulfate taught by Baldridge et al. in the aqueous detergent suspension (i.e., dispersion) taught in the examples 1 and 2 of Ziche with Silvernail et al. since Ziche teaches a mixture of salts of phosphate and sulfate and since the ammonium sulfate and diammonium phosphate are well-known anionic surfactants as taught by Baldridge et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over AU 2009284168 A1 (Feb. 25, 2010).
	AU teaches an aqueous polymer dispersion comprising 5-40 wt.% of a copolymer of an anionic monomer and acrylamide having a weight average molecular weight of 1,000,000 to 15,000,000 g/mol and at least 2 wt.% of a water-soluble salt for flocculants in papermaking and water purification in abstract and upper portion of page 4.  The instant anionic monomers of claim 1 such as (meth)acrylic acid and 2-acrlamido-2-methyl-1-propanesulfonic acid are taught in middle of page 2 and in lower part of page 6.
	The water-soluble salts in an amount up to 40 wt.% such as sulfates, phosphates and a mixture thereof are also taught in middle of page 4.
WO further teaches employing polymeric stabilizer having a weight average molecular weight of 5,000 to 500,000 g/mol in middle of page 4 making claim 10 obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the instant amount of a mixture of a metal sulfate and metal phosphate in examples utilizing polyacrylamide copolymer of WO since WO teaches employing a mixture of the water-soluble salts absent showing otherwise.
	See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Further, the recited ratio of claim 4 would have been obvious: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Further as to claim 18, AU teaches a similar aqueous polymer dispersion claimed, 5-40 wt.% of a copolymer having the same average molecular weight recited as well as up to 40 wt.% of the water-soluble salts, and thus the aqueous polymer dispersion of WO would be expected to the recited particles having the recited broad mean diameter of 0.1 to 1,000 µm. 
Further as to claim 10, AU teaches an aqueous polymer dispersion comprising 5-40 wt.% of a copolymer and up to 40 wt.% of the water-soluble salts which would leave at least 20 wt.% of a dispersive organic polymer.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ziche (US 4,364,836) in view of Silvernail et al. (US 9,127,235), further in view of WO 2013/133963 A1 or abstract of CA 2599882 A1 (Sep. 14, 2006) published as WO 2006/096216 A1
The instant claim 1 further recites alternative polymers over Ziche (US 4,364,836) in view of Silvernail et al.
WO 2013 teaches surfactant additives in abstract and employing various surfactants such as anionic including sulfate salts and combinations thereof in [0024].  WO 2013 further teaches various polymers such as acrylamidopropyl trimethylammonium chloride in [0033].
The examiner points out WO 2006/096216 A1 for CA 2599882 A1.
WO teaches paper sizing composition comprising a low molecular weight cationic acrylamide polymer and surfactant in example 3.  The page 7 teaches the recited polymers of claim 1 such as diallyldimethylammonium chloride.
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known polymers such as the acrylamidopropyl trimethylammonium chloride of WO 2013 of the diallyldimethylammonium chloride of CA (WO 2006) in the examples 1 and 2 of Ziche with Silvernail et al. since aqueous dispersions comprising cationic polymers and surfactants are well-known as taught by WO 2013 and CA (WO 2006) absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/Primary Examiner, Art Unit 1762